Citation Nr: 1549190	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability, including degenerative arthritis. 

2.  Entitlement to service connection for a right elbow disability, including degenerative arthritis. 

3.  Entitlement to service connection for bilateral (left and right) arm disability, including degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these and other claims he also had appealed, the Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in November 2014, adjudicated those other claims, but instead remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration - including especially obtaining outstanding VA and private treatment records and then having the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the nature and etiology of these alleged disabilities, particularly in terms of their posited relationship or correlation with his military service (either directly, presumptively, or secondarily by way of service-connected disabilities affecting his right ankle and cervical and lumbar spine).

Regrettably, however, still further development of these claims is required, so the Board is again REMANDING them to the AOJ.


REMAND

The Veteran asserts that his right leg, right elbow, and bilateral arm disabilities are directly related to his service, or presumptively related since involving arthritis, or alternatively are secondarily related since caused or being aggravated by his service-connected right ankle, cervical spine and/or lumbar spine disabilities.  

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Supplemental medical comment is needed concerning whether these disorders were aggravated by these service-connected disabilities.  When asked this question following the Board's prior November 2014 remand of these claims, the July 2015 VA compensation examiner indicated in response that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service[-]connection condition."  But, as explained, an opinion that a disability is not related to or associated with another disability is inadequate to address the aggravation factor.  The examiner does, at one point, discuss aggravation by stating "[t]here is no evidence of chronic or on-going medical condition associated with and/or aggravated by Veteran's military service."  However, this statement only seemingly addresses whether a disability was directly aggravated by the Veteran's military service, leaving unanswered the question of whether a service-connected disability is aggravating this claimed condition.  

Additionally, the VA examiner was asked to address whether it is as likely as not the Veteran's currently-diagnosed right leg, right elbow or bilateral arm disability were caused by his service-connected right ankle, cervical spine or lumbar spine disabilities.  But in response, the examiner appears to have only addressed this issue as concerning the cervical spine, saying "the veteran's bilateral rotator cuff musculature has NO NEXUS to this veteran's Osteoarthritis of the Cervical Spine, neither of which he was seen for during service.  The SAME concept applies with RIGHT elbow and RIGHT knee, as they are sperate independently function joints."  There is no discussion of whether these conditions are caused by the Veteran's service-connected lumbar spine and/or right ankle disabilities.  The VA examiner does mention the right ankle, however, only as a part of the discussion of whether the Veteran's claimed disabilities manifested within a year of his discharge from service so as to, in turn, warrant the granting of presumptive service connection, which does not additionally address the issue of whether the service-connected right ankle disability caused the Veteran's current right leg, right elbow, or bilateral arm disabilities.  The July 2015 opinion, therefore, is inadequate and not in compliance with the Board's prior remand directives, even the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consequently, supplemental medical comment is needed more fully addressing both the causation and aggravation prongs of the secondary-service-connection analysis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1. Obtain additional medical comment concerning the purported relationship between the Veteran's currently-diagnosed right leg, right elbow, and bilateral arm disabilities and his service-connected right ankle, cervical spine, and lumbar spine disabilities.  The claims file, including especially a copy of this remand, must be made available to the designated examiner for review of the relevant medical history and deficiencies in the prior examination and consequent opinion.  This evaluating clinician must note in the report that the evidence in the claims file has been reviewed, so considered.  

After reviewing the file, this evaluating clinician must indicate the likelihood (very likely, as likely as not, or unlikely) that:

a. the Veteran's diagnosed right leg, right elbow, or bilateral arm disabilities were caused by either his right ankle or lumbar spine disabilities.  

*The July 2015 VA examiner already commented on this purported relationship with the service-connected cervical spine disability, but inexplicably did not, though requested, also comment on the right ankle and lumbar spine disabilities equally deserving of consideration.


b.  alternatively, the likelihood (very likely, as likely as not, or unlikely) the Veteran's diagnosed right leg, right elbow, or bilateral arm disabilities are being aggravated by his service-connected right ankle, cervical spine, and/or lumbar spine disabilities - so even if not instead caused by one of these 
service-connected disabilities.

c. Regarding the latter, if it is determined the Veteran's right leg, right elbow, or bilateral arm disabilities are being aggravated by his service-connected right ankle, cervical spine, and/or lumbar spine disabilities, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the aggravation since compensation is only payable in this circumstance for the amount of additional disability the Veteran has over and beyond that he had prior to the aggravation (regulatory change effective from September 2006).

This term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.


In responding to these important questions, the examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

If the examiner is unavailable to provide this further comment (addendum opinion), such as without resorting to mere speculation, not only must he/she so indicate but also discuss why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

Also, if, for whatever reason, this examiner is simply unavailable to provide this further comment, then have someone else provide it that has the necessary qualifications.  In this eventuality the Veteran may need to be reexamined, but this is left to the designee's discretion.

2. Review the opinion to ensure it responds to the question posed.  If not, obtain all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and, after they have had opportunity to respond to it, return the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

